Title: From John Adams to John Jay, 26 June 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Bath Hotel Westminster June 26. 1785.
          
          By the Ninth Article of the Confederation, the United States in Congress assembled have the sole and exclusive right and Power of entering into Treaties and Alliances, Provided, that no Treaty of Commerce Shall be made, whereby the Legislative Power of the respective States Shall be restrained from imposing such Imposts and Duties on Foreigners, as their own People are Subjected to or from prohibiting the Exportation or Importation of any Species of Goods or Commodities whatsoever:
          I have ventured, Sir in some former Letters to you, notwithstanding the Delicacy of tampering with the Confederation, to suggest to your Consideration, whether it may not he necessary for the States to reconsider this Proviso, and give to Congress unlimited Authority to enter into Treaties of Commerce with foreign Powers at least for a limited Term of Years. I have also enquired whether it might not be necessary for the States to confer upon Congress Authority, to regulate the external Commerce of all the Members of the Confederation, for a like Term of Years. If the States Should hesitate at this, I am perswaded they would readily comply with Recommendations of Congress to this Effect. for Example, if Congress Should recommend to the Legislatures of the States to lay Duties, heavy Duties upon all British Vessells entering into or clearing out of their Ports, especially upon all Vessells coming from or bound to the West India Islands, Nova Scotia, Canada, or Newfoundland, and upon all Merchandises imported from or exported to any Part of the British Dominions I can Scarly doubt, that every Legislature would immediately comply. And by this Means our own Navigation would be encouraged, and the British discouraged to Such a Degree, as to compell the British Government to enter into an equitable Treaty. Nay I cannot doubt the Readiness of the States to comply with a Recommendation of Congress wholly to prohibit British Vessells and Merchandizes.
          Although I have been received here and continue to be treated with all the Distinction which is due to the Rank and Title you have given me, there is nevertheless a Reserve, which convinces me, that We Shall have no Treaty of Commerce, untill this nation is made to feel the Necessity of it. I am every day astonished at the Ignorance of all Ranks of People of the Relation between this Country and ours. Cui bono? they cry. to what End a Treaty of Commerce, when We are Sure of as much American Trade as We have Occasion for, without it. The Experiment has been tryed and the Americans have found that they cannot Supply themselves elsewhere. There must be quid pro quo. and what have the United States to give in Exchange, for the Liberty of going in their own Ships to our Sugar Colonies and our Colonies upon the Continent? These Smart Reasoners are answered, the Americans allow Britons to come in their own Vessells to all their Ports in the United States, and this is more than a quid for your Quo. This is the true Reciprocity: and while We allow you this Liberty, We have a Right to demand it in Return. But replies the Briton you cant avoid this, you have no Government, You cant agree to prohibit our Ships and Goods or to lay Duties on them. Then Says the American You give up the Argument of Reciprocity You confess that you are not willing to allow Us a Quid for our Quo, and that you are disposed to take Advantage of our Supposed Disunion, to get unequal Benfits from Us. But you will find yourselves disappointed in this Disunion that you build So much upon; nothing but two much good nature to you, and too high an opinion of your Wisdom, has prevented the states hitherto from Uniting in a reciprocal discouragement of your Ships and Goods. but when the Americans find themselves deceived, you will soon see them too much United for your Purposes. Such have been the Dialogues in Conversation for a Year or two, and these ignorant Sophisms of the Britains will never be confuted to any Effect, untill vigorous Measures are taken by all the States in Concert. Whatever Measures are taken I Should recommend them to be taken upon this express Proviso, to continue in force only untill Things shall be otherwise Settled by a Treaty of Commerce.
          I receive Sometimes unexpected Visits from Persons who I Suppose are Sent on Purpose to Say Things to me, which they wish no doubt to have transmitted to you. Since the Appearance of the Resolutions of the Merchants Traders and Mechanicks of Boston, I have Several Times fallen into Company with Persons whose Connections I know, and who have assumed very grave Faces and enquired about the Disturbances at Boston, as they call them and given very Sage Hints of their Fears that those Proceedings would obstruct my Success. a few Days Since, my servant announced Lord Hood would be glad to see me if I was at Leisure. I desired his Lordship might walk up. I was Surprized, that among so many Visits of Ceremony his Lordship should not be content with leaving his Card. But in the Year 1768, I had appeared before him then Commodore Hood, in a Special Court of Admiralty for the Tryal of four Sailors for killing Lieutenant Panton in defending themselves from his Press Gang. His Lordship took Advantage of this very transient Acquaintance of 17 Years standing to make me a friendly Visit. He Soon began a Conversation about the Boston Proceedings. it is not necessary to repeat what was said as it was of no Consequence for you to know, excepting that his Lordship was very Sorry to See the Account of those Proceedings, was very much afraid they would obstruct the Return of Friendship and prove a Bar to what he wished to see a good Treaty of Commerce. I told his Lordship that those Proceedings were prefaced with “Whereas there is no Treaty of Commerce” and as I understood them they were not to be in force any longer than there should be no Treaty of Commerce. His Lordship concluded by Saying that the sooner Such a Treaty was made the better.— I had no doubt then and have been confirmed by others Since in the opinion that his Lordship did not come of his own Head.
          All Parties are upon the Reserve, respecting American Affairs. They are afraid of each other. And it is my clear Opinion, that it is Congress and the states and they alone who can enable me to do any Thing effectual.— I may reason, till I die, to no Prupose. It is Unanimity in America in Measures, which shall confute the British sophisms and make them feel, which will ever produce a fair Treaty of Commerce.
          With great Esteem and Affection, I have / the Honour to be, sir your Sincere / Fred & humble servant
          
            John Adams
          
        